Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered November 13, 2002, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial by the introduction of evidence of his pre-arrest silence into evidence is unpreserved for appellate review since he failed to raise that specific objection at trial (see CPL 470.05 [2]; People v Materon, 276 AD2d 718 [2000]; People v Davis, 223 AD2d 652 [1996]; People v Loaiza, 201 AD2d 587 [1994]). In any event, the contention is without merit.
Similarly, the defendant never objected to the prosecutor’s summation comments regarding pre-arrest silence. Therefore, his argument that he was deprived of a fair trial by such comments is unpreserved for appellate review (see People v Materon, supra; People v Salaman, 231 AD2d 464, 465 [1996]; People v Johnson, 110 AD2d 1057 [1985]). In any event, any error with respect to these issues was rendered harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Basora, 75 NY2d 992 [1990]; People v Henry, 306 AD2d 539 [2003]; People v Patellis, 305 AD2d 429 [2003]; People v Materon, supra; People v Gluckowski, 174 AD2d 752 [1991]). Schmidt, J.E, Santucci, Lifson and Covello, JJ., concur.